Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
          Examiner’s Statement of Reasons for Allowance
Claims 1-5, 8-10, 12-15, 17, 19-20 are allowed because the prior art fail to teach a temperature detection system for correcting a surface temperature measurement of a subject, the temperature detection system comprising:
a housing;
a thermal imaging system at least partially disposed within the housing, the thermal imaging system configured to capture at least one thermal image of the subject; and
a data correction system communicatively coupled with the thermal imaging system, wherein the data correction system (i) performs a calibration using occluding targets having different sized holes in front of a controlled temperature calibration target set to different temperatures to generate a convolution kernel that corrects a local pixel radiant intensity error of the thermal imaging system, and (ii) corrects at least one error associated with the at least one thermal image of the subject including an error associated with a local pixel radiant intensity error, wherein to correct the at least one error, the data correction system is configured to apply the convolution kernel generated during the calibration to the at least one thermal image of the subject, in combination with the remaining limitations of claims 2-5, 8-10, 12-15, 17, 19-20.
Claim Interpretation

corresponding structure, material, or acts described in the specification
and equivalents thereof.
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or
step for performing a specified function without the recital of structure,
material, or acts in support thereof, and such claim shall be construed to
cover the corresponding structure, material, or acts described in the
specification and equivalents thereof. The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, is invoked. As explained in MPEP § 2181, subsection |, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non- structural term having no specific structural meaning) for performing the claimed function;

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function.
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. 
Such claim limitation(s) is/are: data correction system configured to throughout the claims. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AlA 35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parent et al. (U.S. 20100040098) [hereinafter Parent].
Kester et al. (U.S. 20210037197, effective filing date 11/21/2014) [hereinafter Kesler] Kesler discloses in Figs. 11A an IR camera comprising an imaging system 1000 and an arrangement of reference sources and mirrors used for dynamic calibration [0024]. The device comprising a data acquisition and data processing (thus, includes data correction) 1020 that could be contained together/ worn or carried by a user (Abstract), thus, housing.
Hall et al. (U.S. 20150326799) [hereinafter Hall] Hall discloses an IR camera wherein calibration could be made by using a polynomial equation [0031]. It is considered that change in the distance could also be measured/ sensed over the time.
Thompson et al. (U.S. 10094794) [hereinafter Thompson] discloses in Figs. 1,2 a temperature detection system for determining a surface temperature, the temperature detection system comprising: a housing and an IR camera 4;
a thermal imaging system 4, 8 at least partially disposed within the housing (camera 4), the thermal imaging system configured to capture at least one thermal image of
a subject 2; and a data correction system communicatively coupled with the thermal imaging system, the data correction/ data acquisition module 10 adapted to correct at least one error associated with the at least one thermal image of the subject using a calibration curve and comparison with a data acquired from a reference standard.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253. The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number
for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.
Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197.
/GAIL KAPLAN VERBITSKY/Primary Examiner, Art Unit 2855                                                                                                                                                                                                        March 17, 2022